Citation Nr: 1004494	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-19 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  In that decision, the RO denied 
entitlement to service connection for bilateral hearing 
loss.  


FINDING OF FACT

The Veteran's bilateral hearing loss is not the result of an 
in-service disease or injury.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.  
38 U.S.C.A. §§ 1101, 1112, 1131, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in August 2006, the RO 
notified the Veteran of the evidence needed to substantiate 
his claim for service connection for bilateral hearing loss.  
This letter also satisfied the second and third elements of 
the duty to notify by delineating the evidence VA would 
assist him in obtaining and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his 
or her possession that might substantiate the claim.  73 
Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the August 
2006 letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in the August 2006 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

VA obtained the Veteran's pertinent service personnel 
records and all of the identified post-service private 
medical records.  The Veteran has not received any post-
service VA medical treatment.  In addition, the Veteran was 
afforded a VA examination for bilateral hearing loss.

VA made multiple requests for the Veteran's service 
treatment records however they were destroyed in a fire at 
the National Personnel Records Center in 1973.  Therefore, 
VA determined that any further efforts to obtain such 
records would be futile.  38 C.F.R. § 3.159(c)(2) (2009). 
 
Destruction of service treatment records does not create a 
heightened benefit of the doubt, but only a heightened duty 
on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. 
Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  

Where service treatment records are missing, VA also has a 
duty to search alternate sources of service records.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  The 
service department has not suggested alternate sources of 
records, but VA did ask the Veteran for copies of any 
records in his possession.  The Veteran submitted copies of 
his discharge certificates but he did not have any service 
treatment records in his possession. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for 
bilateral hearing loss is thus ready to be considered on the 
merits.

Analysis

Service connection will be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability. Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See 
Layno, 6 Vet. App. at 469 (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made 
after the evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veterans who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as an organic 
disease of the nervous system (e.g. sensorineural hearing 
loss), are presumed to have been incurred in service if such 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a), 3.309(a). 

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss is considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

A May 2008 VA examination report reveals that the Veteran 
has bilateral hearing loss as defined by VA and has been 
diagnosed as having sensorineural hearing loss.  Id.  

Furthermore, the Veteran has stated that he was exposed to 
loud noises associated with machinery while serving in the 
Army.  In his August 2007 notice of disagreement, he claimed 
that while serving as a powerman with C Battery, 514 AAA MSL 
Battalion in Quincy, Massachusetts, he was exposed to noise 
associated with three diesel generators in a closed room 
without the use of hearing protection.

A January 1956 certificate from the Southeastern Signal 
School indicates that the Veteran completed a powerman's 
course and his service personnel records reveal that he 
served with C Battery, 514 AAA MSL Battalion in Quincy, 
Massachusetts. The Veteran is competent to report in-service 
noise exposure and his reports are consistent with the 
circumstances of his service.  Therefore, in-service 
acoustic trauma is conceded.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.303(a) (each disabling condition for which a 
Veteran seeks service connection must be considered on the 
basis of the places, types, and circumstances of his 
service, as shown by the evidence).  Thus, there is evidence 
of current bilateral hearing loss and in-service noise 
exposure.

With regard to the etiology of the Veteran's bilateral 
hearing loss, the Veteran has not reported a continuity of 
symptomatology.  In his claim for benefits he reported that 
hearing loss began in 1990.  The first clinical evidence of 
bilateral hearing loss is a June 2000 audiogram report from 
Ear Technologies which indicates that the Veteran had 
bilateral hearing loss in May 1997.  The absence of any 
clinical evidence or complaints for decades after service 
weighs the evidence against a finding that the Veteran's 
bilateral hearing loss was present in service or in the year 
immediately after service.  Maxson v. Gober, 230 F.3d 1330  
(Fed. Cir. 2000).  

There is no other competent evidence indicating a nexus 
between the Veteran's bilateral hearing loss and in-service 
noise exposure or any other disease or injury in service, 
and the Veteran has not alluded to the existence of any such 
evidence.  

The only medical opinion on this question is that of the 
audiologist who conducted the May 2008 VA examination.  The 
examiner concluded that it was not likely ("less likely as 
not") that the Veteran's current hearing loss was caused by, 
or the result of, noise exposure encountered during military 
service.  This opinion was based on the fact that the 
Veteran did not report any hearing problems following 
service until his August 2006 claim for service connection.  
He communicated well enough in social and occupational 
settings so as to maintain a job and a family.  It was 
reported at the examination that following service he had 
worked in various factories and in maintenance.

The value of the opinion is somewhat limited by the fact 
that it does not reflect consideration of the audiology 
examination from 2000, or the Veteran's report of hearing 
loss beginning in 1990.  The basis for the opinion, that 
there was no report of hearing loss for decades after 
service, is however, correct.  The opinion is therefore of 
some probative weight.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).

The Veteran has expressed his belief that the current 
hearing loss is related to the noise exposure in service.  
But it would require medical expertise to say that the 
current hearing loss is the result of in-service noise 
exposure, as opposed to post-service exposures or other 
possible causes.  Hence, the Veteran's opinion on this 
question is not competent evidence.  38 C.F.R. 
§ 3.159(a)(1),(2) (2009).

Thus, the preponderance of the evidence is against a finding 
that current hearing loss is related to service or that such 
disease manifested within a year after his June 1958 
separation from service. 

If a chronic disease, such as sensorineural hearing loss, is 
shown in service and at any time thereafter, service 
connection will be conceded.  38 C.F.R. § 3.303(b). There 
must, however, be sufficient observations in service to 
identify the disease entity.  Id.  As discussed above, there 
is no evidence showing bilateral hearing loss in service.  
The Veteran has not reported in-service hearing loss.  
Hence, service connection cannot be granted on that basis. 

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
service connection for bilateral hearing loss must be 
denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-57.





							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


